DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed March 1, 2022.  Claims 1 and 3 are currently amended.  Claim 2 has been canceled.  Claims 1 and 3-7 are pending review in this correspondence.

Response to Amendment
	Rejection of claim 1 as being anticipated by Tajima (US 2016/0332156 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 7 as being unpatentable over Tajima (US 2016/0332156 A1) in view of Motadel (US 2006/0171851 A1) is withdrawn in view of applicant’s amendments to claim 1.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the tip set disclosed in claim 1, specifically wherein the piercing tip has an insertion portion inserted into the reservoir from the opening, and the fitting portion is fitted to the injection tip when the insertion portion is inserted in the reservoir.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/BRITTANY I FISHER/Examiner, Art Unit 1796                                                                                                                                                                                                        March 10, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796